Citation Nr: 0010518	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-08 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel




INTRODUCTION

The veteran had active service from July 1942 to March 1944.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which 
denied the veteran's claims.  


FINDINGS OF FACT

1.  A Board decision in October 1998 denied entitlement to 
service connection for a back disorder.

2.  The additional evidence presented since the October 1998 
Board denial consists of evidence of current treatment for a 
back disorder, a medical essay on back disorders in general, 
and a speculative chiropractic opinion that the veteran's 
back disorder "could be" related to trauma; the additional 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

3.  The veteran complained of headaches in service.

4.  A medical opinion relates that the veteran's reported 
history is consistent with an onset of headaches while in 
service.


CONCLUSIONS OF LAW

1.  An October 1998 Board decision, denying the veteran's 
claim of entitlement to service connection for a back 
disorder, is final.  38 U.S.C.A. § 7104(a) (West 1991); 
38 C.F.R. § 20.1100 (1999).

2.  The evidence received since the October 1998 Board 
decision is not new and material, and the veteran's claim for 
service connection for a back disorder is not reopened.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.102, 3.156(a), 20.1105 (1999).

3.  The veteran's claim of entitlement to service connection 
for headaches is well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a Claim of 
Entitlement to Service Connection for a Back Disorder

A Board decision dated in October 1998 denied service 
connection for a back disorder.  The Board found that there 
was no competent evidence of a back disorder in service or of 
a nexus between a current back disorder and service.  That 
decision by the Board is final.  See 38 U.S.C.A. § 7104(a) 
(West 1991); 38 C.F.R. § 20.1100 (1999); Person v. Brown 5 
Vet. App. 449, 450 (1993).

A final decision under the provisions of 38 U.S.C.A. 
§ 7104(a) cannot be reopened and reconsidered by VA unless 
new and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108, 7104(b); 38 C.F.R. § 3.156(a), 20.1105; 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  When it is 
determined that new and material evidence has been submitted, 
VA must reopen a previously denied claim.  See Spencer v. 
Brown, 4 Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. 
§ 7104(b).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App.
209, 214-5 (1999); Winters v. West, 12 Vet. App. 203, 206-7 
(1999); Hodge, supra. The first step is to determine whether 
new and material evidence has been received, under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, VA must determine whether the claim is well grounded, 
under 38 U.S.C.A. § 5107(a).  In making that determination, 
all of the evidence of record is to be considered and 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-6 (1995). Third, if the claim is found to be well 
grounded, then the merits of the claim may be evaluated, 
after ensuring that the duty to assist under 38 U.S.C.A. § 
5107(a) has been met.  The evidence to be reviewed is that 
which has been submitted since the last decision that 
disallowed the claim on any basis.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  

At the time of the prior Board decision, the relevant 
evidence of record consisted of the following: the veteran's 
service medical records which noted no complaints of, or 
treatment for, any back disorder; reports from VA 
examinations conducted in April 1945, September 1948, and 
April 1959, again containing no indications of any back 
disorder; correspondence from October 1996, from Kent Lacey, 
M.D., a private physician, who stated that the veteran had 
chronic low back pain and X-ray evidence of discovertebral 
disease; VA treatment records from September 1996 which 
contained a diagnosis of arthritis of the spine; a January 
1997 VA examination report with a diagnosis of low back pain; 
and a December 1997 statement from a friend, who said that he 
could remember when the veteran could not pick up items from 
the floor.  

The evidence presented since the prior Board decision 
consists of VA treatment records from December 1998, a 
medical essay on back care from the Mayo Clinic, received in 
July 1999, and correspondence from a private chiropractor, 
received in October 1999.  The VA treatment records document 
that the veteran received numerous computed tomography (CT) 
scans of the back, which generated an impression of 
hypertrophic spondylosis of the lumbar spine, degenerative 
disc disease with diffuse bulging of several disc spaces, 
moderate to marked central spinal stenosis, and 
osteoarthritis of the lumbar facet joints.  The medical essay 
from the Mayo Clinic provided general information about the 
back and back disorders.

Correspondence from Thomas Rohrick, D.C., a chiropractor, 
received in October 1999, noted that, since July 1999, he had 
been treating the veteran for low back and bilateral leg 
pain.  Dr. Rohrick said that the veteran told him that the 
pain resulted from an injury he sustained in service.  He 
further stated that X-rays confirmed that the veteran 
suffered from moderate to severe degenerative joint disease 
of the lumbar spine, and that, in his opinion, "it is 
possible that his degeneration of his lumbar spine could be 
caused by prior trauma.  Although it is difficult to pin-
point an exact cause, the possibility does definitely 
exist."  

Following a careful review of all the evidence in this case, 
the Board finds that the veteran has not presented new and 
material evidence as defined by 38 C.F.R. § 3.156.  The Board 
previously denied service connection for a back disorder in 
October 1998 on the grounds that there was no competent 
evidence of both a back disorder in service, and of a nexus 
between his current disorder and service.  The evidence 
received since October 1998 still does not indicate the 
presence of a back disorder in service, nor does it establish 
a nexus between his current disorder and service.  The Mayo 
Clinic article does not specifically address the veteran's 
case, merely providing general medical information about the 
back.  The VA treatment records are cumulative of evidence 
previously of record, which established that the veteran 
currently has a back disorder.  

The correspondence from Dr. Rohrick is similarly cumulative 
of Dr. Lacey's October 1996 statement that the veteran had 
informed Dr. Lacey that he had injured his back in service.  
The Board notes that the United States Court of Appeals for 
Veterans Claims (the Court) has held that a medical opinion 
based solely on a veteran's unsubstantiated history "...can 
be no better than the facts alleged by the...[veteran]."  
Swann v. Brown 5 Vet. App. 229, 233 (1993).  In addition, the 
Board notes that Dr. Rohrick did not state that the veteran's 
back disorder was incurred in service, only that the veteran 
had told him that he had injured his back in service, and 
that "it is possible that his degeneration of his lumbar 
spine could be caused by prior trauma."  Even assuming that 
this statement can be construed as indicating trauma in 
service as the possible cause of the veteran's current back 
disorder, the Court has determined that a medical opinion 
expressed in terms of "could" or "may" also implies "may 
or may not," See Obert v. Brown, 5 Vet. App. 30 (1993).  The 
Board finds that Dr. Rohrick's opinion is thus too 
speculative to constitute competent evidence of a nexus with 
service.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In sum, none of the evidence received since October 1998 is, 
by itself or in connection with evidence already of record, 
so significant that it must be considered to fairly decide 
the merits of the veteran's claim.  Accordingly, the Board 
finds that new and material evidence has not been received to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder.

The Board notes that the RO, in a March 1999 rating decision, 
did not address the issue of new and material evidence, but 
considered the veteran's claim on a de novo basis instead.  
Nevertheless, the issue of whether new and material evidence 
has been submitted to reopen a previously denied claim is a 
jurisdictional issue that must be addressed by the Board 
before proceeding to the merits of the claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  The Board, 
however, finds that the RO's failure to address the issue of 
new and material evidence to be harmless error since the RO, 
in adjudicating the claim de novo, gave the claim more 
consideration than was warranted.  See VAOPGCPREC 
16-92, 57 Fed. Reg. 49747 (1992). 

II.  Service Connection for Headaches

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Service medical records noted that the veteran was separated 
from service due to physical disability after being 
hospitalized in February 1944 with a diagnosis of 
"psychoneurosis, severe, cause undetermined, manifested by 
headache, itching of the skin, pain in the chest, head, neck 
and feet, underweight and general physical debility."  The 
report noted that the disorder was determined to have existed 
prior to entry into service.  Nevertheless, service 
connection for psychoneurosis was granted by the RO in May 
1944.  The rating decision, however, did not indicate whether 
headaches were included in the grant of service connection.  
In May 1945, the veteran was given a VA neuropsychiatric 
examination.  He made no complaints about, and there were no 
findings relating to, headaches.  The RO, later that month, 
confirmed and continued the prior rating decision.  

In September 1948, the veteran received another VA 
neuropsychiatric examination.  On this occasion he did 
complain of headaches, in addition to various other symptoms.  
The examiner's diagnosis was asthenic reaction, moderate, 
with psychogenic skin reaction, moderate.  In October 1948, 
the RO re-characterized the veteran's service-connected 
psychoneurosis as asthenic reaction, moderate, with 
psychogenic skin reaction, moderate.  Again, the RO did not 
specifically indicate whether headaches were included in the 
grant of service connection.  

As the RO, in 1944 and 1948, did not explicitly include 
headaches in the veteran's service-connected disability, the 
Board shall consider the claim of entitlement to service 
connection for headaches as a claim for service connection 
for a separate disability.  In addition, as the veteran did 
not explicitly claim service connection for headaches in 1944 
or 1948, the Board finds that the present claim is a new 
claim and is to be adjudicated de novo.  

In September 1999, the veteran submitted correspondence from 
Terry Himes, D.O., who stated that he had been treating the 
veteran since 1991.  Dr. Himes stated that the veteran's 
reported history of headaches "is certainly consistent with 
an onset of headaches while in the military at the shooting 
range."  In view of the service medical records indicating 
that the veteran had headaches in service and Dr. Himes' 
opinion, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Murphy v. Derwinski 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a back 
disorder, the appeal on that issue is denied.

The claim of entitlement to service connection for headaches 
is well grounded.


REMAND

In September 199, Dr. Himes opined that the veteran's history 
of headaches were consistent with an onset of headaches in 
the military.  The Board notes, however, that Dr. Himes 
conceded that such an opinion was based solely on the 
veteran's reported history and that he did "not have prior 
medical records to document that [the veteran] has had a 
continuous report of headaches since his military service."  
The Board notes that the United States Court of Appeals for 
Veterans Claims has held that a medical opinion based solely 
on a veteran's unsubstantiated history "...can be no better 
than the facts alleged by the...[veteran]."  Swann 5 Vet. 
App. at 233.  Therefore, the Board is of the opinion that 
additional development of the evidence on this issue is 
necessary. 

Accordingly, the case is REMANDED for the following 
development:

1.  The veteran should be afforded a VA 
neurologic examination in order to 
determine the nature and etiology of his 
headache disorder.  The examiner should 
review the entire record, including the 
service medical records, the treatment 
records shortly after separation, and the 
more recent treatment records, and 
provide an opinion on whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that any current 
headache disorder had its onset during 
the veteran's period of active service 
from July 1942 to March 1944.  The claims 
file should be made available to the 
examiner for review before the 
examination. 

2.  Following completion of the requested 
development above, the RO should 
readjudicate the veteran's claim for 
service connection for headaches.  If 
action remains adverse to the appellant, 
he should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the issue on 
appeal.



		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


